     Case 2:19-cv-01124-JAD-DJA Document 16 Filed 09/03/19 Page 1 of 3



 1    JEREMY J. THOMPSON
      Nevada Bar No. 12503
 2    CLARK HILL PLLC
      3800 Howard Hughes Drive, Suite 500
 3    Las Vegas, Nevada 89169
      E-mail: jthompson@clarkhill.com
 4    Telephone: (702) 862-8300
      Facsimile: (702) 862-8400
 5    Attorney for Defendant
      Equifax Information Services LLC
 6

 7

 8                               UNITED STATES DISTRICT COURT
                                      DISTRICT OF NEVADA
 9
     ALONDA COOPER                       )                   Case No. 2:19-cv-01124-JAD-CWH
                                                                                        DJA
10                                       )
     A/K/A ALONDA FORTUNE,               )
11                                       )
                         Plaintiff,      )
12                                       )                   STIPULATION OF EXTENSION OF
     vs.                                 )                   TIME FOR DEFENDANT EQUIFAX
13                                       )                   INFORMATION SERVICES LLC TO
                                         )                   FILE ANSWER
14   EQUIFAX INFORMATION SERVICES LLC, )
     TRANS UNION, LLC, EXPERIAN          )
                                                             FIRST REQUEST
15   INFORMATION SOLUTIONS, INC., CREDIT )
                                         )
     ACCEPTANCE CORPORATION,             )
16                                       )
                         Defendants.     )
17

18
            Defendant Equifax Information Services LLC (“Equifax”) has requested an extension of
19
     time to answer, move or otherwise respond to the Complaint in this matter, to which Plaintiff has
20
     no opposition. Accordingly, pursuant to LR IA 6-2, IT IS HEREBY STIPULATED AND
21

22   AGREED to by and among counsel, that Defendant Equifax Information Services LLC’s time to

23   answer, move or otherwise respond to the Complaint in this action is extended from September 3,

24   2019, through and including September 24, 2019. The request was made by Equifax, and
25
     Plaintiff approves. This stipulation is filed in good faith and not intended to cause delay.
26
            Respectfully submitted, this 3rd day of September, 2019.
27
28
     Case 2:19-cv-01124-JAD-DJA Document 16 Filed 09/03/19 Page 2 of 3



 1                                            CLARK HILL PLLC

 2                                            By: /s/
                                              Jeremy J. Thompson
 3                                            Nevada Bar No. 12503
                                              3800 Howard Hughes Pkwy, Suite 500
 4
                                              Las Vegas, NV 89169
 5                                            Tel: (702) 862-8300
                                              Fax: (702) 862-8400
 6                                            Email: jthompson@clarkhill.com

 7                                            Attorney for Defendant Equifax Information Services
                                              LLC
 8

 9                                            No opposition

10                                            /s/
                                              Robert M. Tzall
11                                            Nevada Bar No. 13412
12
                                              The Law Offices of Robert M. Tzall
                                              1481 W Warm Springs Rd., Suite 135
13                                            Henderson, NV 89014
                                              Phone: (702) 666-0233
14                                            Email: robert@tzalllegal.com
15
                                              Attorney for Plaintiff
16

17         Based upon the stipulation of the parties, and good cause appearing
     IT IS SO ORDERED:
18   therefore, IT IS HEREBY ORDERED that Defendant Equifax Information Services

19   __________________________
     LLC  shall
     United     have
            States   to and including
                   Magistrate Judge   September 24, 2019 within which to file their
20            Septemberrespond
                         4, 2019to the Complaint.
     answer
     DATED:or__________________
              otherwise
21

22   _______________________________
23   ________________________________
     Daniel J. Albregts
     Daniel
     United J. Albregts
            States  Magistrate Judge
24   United States Magistrate Judge
     Dated: September 4, 2019
25   Dated: September 4, 2019
26

27
28

                                                -2-
     Case 2:19-cv-01124-JAD-DJA Document 16 Filed 09/03/19 Page 3 of 3



 1                                   CERTIFICATE OF SERVICE
 2
            I hereby certify that a true and exact copy of the foregoing has been served this 3rd day of
 3
     September, 2019, via the Electronic Filing System, upon all parties registered in the case,
 4
     including:
 5
                   Robert M. Tzall
 6                 Admitted in Nevada, Utah, New York and New Jersey
 7                 Law Offices of Robert M. Tzall
                   1481 W. Warm Springs Road
 8                 Suite 135
                   Henderson, NV 89014
 9                 Email: robert@tzalllegal.com
10

11
                                                  By: /s/  Joyce Ulmer
12                                                AN EMPLOYEE OF CLARK HILL, PLLC

13

14

15

16

17

18

19
20

21

22

23

24

25

26

27
28

                                                    -3-
